Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2021

                                      No. 04-21-00009-CV

                                         Ernest BUSTOS,
                                            Appellant

                                                 v.

                              ENCINO PARK HOMEOWNERS,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-18828
                                  Larry Noll, Judge Presiding


                                         ORDER

        The clerk’s record and reporter’s record in this appeal are past due. See TEX. R. APP. P.
35.1. The trial court clerk responsible for preparing the clerk’s record has filed a notification of
late record, stating that appellant has failed to (1) request preparation of the clerk’s record and
(2) pay or make arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.
35.3(a).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the trial court clerk
prepare the clerk’s record and that the official court reporter prepare the reporter’s record in
compliance with Texas Rules of Appellate Procedure 34.5 and 34.6, respectively; and (2) either
the clerk’s and court reporter’s fees for preparation of the clerk’s record and reporter’s record
have been paid or payment arrangements have been made, or appellant is entitled to appeal
without paying the fees. See TEX. R. APP. P. 34.5, 34.6; 20.1(a); TEX. R. CIV. P. 145.

       If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.

                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court